Citation Nr: 1008520	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-31 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for an adjustment disorder with depressed mood.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
October 1970. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  In an October 2006 rating decision, the RO granted 
service connection for an adjustment disorder with depressed 
mood and assigned a 30 percent disability evaluation.  In a 
January 2009 rating decision, the RO denied a TDIU.   

In October 2009, the Veteran presented testimony before the 
undersigned Acting Veterans Law Judge in a videoconference 
hearing.  A copy of the transcript has been associated with 
the claims folder. 

In December 2009, the Veteran submitted additional evidence 
in support of his claim.  This evidence has not been reviewed 
by the agency of original jurisdiction. However, the Veteran 
included a written waiver of this procedural right with the 
evidence received.  38 C.F.R. §§ 19.37, 20.1304 (2009).  
Thus, the Board will consider the newly submitted evidence in 
the first instance. 

The issue of a TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the Department of Veterans 
Affairs Regional Office.


FINDING OF FACT

The Veteran's adjustment disorder with depressed mood has not 
been manifested by circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impaired 
judgment; impaired abstract thinking; or difficulty in 
establishing and maintaining effective work and social 
relationships.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for an adjustment disorder with depressed mood are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.71a, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in June 2006 and June 2008, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  In June 
2006, the RO also notified the Veteran of the process by 
which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Since this claim is the appeal of an initial rating, fully 
satisfactory notice was delivered after it was adjudicated. 
 However, the RO subsequently readjudicated the claim based 
on all the evidence in an August 2009 supplemental statement 
of the case.  The Veteran was able to participate effectively 
in the processing of his claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had complete VCAA notice been provided at an 
earlier time.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claim.  As the Board will 
discuss in detail in its analysis below, the Veteran was 
provided with VA examinations in September 2006 and December 
2008.  The reports of these examinations reflect that the 
examiners reviewed the Veteran's past medical history, 
recorded his current complaints, conducted appropriate 
evaluations, and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that these examination reports  are 
adequate for purposes of rendering a decision in the instant 
appeal.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his 
representative have not contended otherwise.  Thus, the 
duties to notify and assist have been met.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Since the initial grant of service connection, the Veteran's 
adjustment disorder with depressed mood has been assigned a 
30 percent disability evaluation.  In an appeal of an initial 
rating, consideration must be given to "staged" ratings, 
i.e., disability ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board will thus consider entitlement to "staged 
ratings" in this case.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment. See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.

The Veteran's disability has been evaluated under Diagnostic 
Code 9440 for chronic adjustment disorder.  Under the 
relevant rating criteria, a 30 percent disability rating is 
assigned for a psychiatric disorder when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9440.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- 
IV), p. 32).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

The Veteran's service-connected adjustment disorder is 
currently rated 30 percent disabling.  The Board has reviewed 
the evidence in order to determine whether the criteria for 
the assignment of a higher disability rating have been met.  

As noted above, in order to obtain a 50 percent disability 
evaluation, the evidence must demonstrate occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9440

As to flattened affect, the December 2008 VA examination 
report noted that affect was a bit flattened.  However, the 
remainder of the evidence is negative for flattened affect.  
The Veteran has been noted throughout the applicable period 
to have a constricted affect (March 2006, April 2006, July 
2007, September 2007, and January 2008), slightly restricted 
affect (August 2006), dysthymic affect (July 2006, September 
2007, and March 2008), mildly over controlled affect (March 
2007), and appropriate affect (on examination in September 
2006). 

There is no evidence of circumstantial, circumlocutory, or 
stereotyped speech.  The Veteran's speech has been described 
as logical and goal directed (March 2006); normal and 
coherent (August 2006); and spontaneous, logical, and 
coherent (May 2007).  On VA examination in September 2006, 
the examiner noted that the Veteran demonstrated fluent 
speech with normal rate and which was well-articulated, and 
his speech pattern was logical, relevant, coherent, and goal-
directed.  Likewise, on VA examination in December 2008, the 
Veteran spoke in a normal tone of voice with no abnormalities 
of speech noted as it was of normal rate, logical, and 
orderly fashion.  

Additionally, there is no evidence of panic attacks more than 
once a week.  While the Veteran's friend indicated in a 
September 2008 statement that the Veteran had panic attacks 
three to four times a week, the September 2006 VA examiner 
noted the Veteran did not report any panic attacks or panic-
like symptoms.  On VA examination in December 2008, the 
Veteran reported panic attacks.  At his October 2009 hearing, 
he stated that he had panic attacks two to four times a 
month.  While the Veteran may have panic attacks, there is no 
indication from the Veteran that they occur more than once a 
week.  

There is also no evidence that the Veteran has difficulty in 
understanding complex commands.  In March 2006, comprehension 
was noted to be within normal limits and in September 2006 
comprehension was noted to be average. 

With respect to impairment of short-and long-term memory, the 
Veteran has reported forgetfulness and of being reprimanded 
at work as a result.  Additionally, his friend and his ex-
wife both indicated that the Veteran had memory problems.  
However, during VA evaluations, his memory has been noted to 
be intact (March 2006 and January 2008) and good (September 
2006).  During his December 2008 VA examination, the Veteran 
reported that his memory was not bad in general but there 
were certain issues he could not quite remember in detail.  
On examination, the Veteran was able to recall three items in 
immediate memory and recall two out of three items in short 
term memory.  His memory for remote events from childhood and 
adult years was assessed to be good.  He completed serial 
sevens correctly in approximately 25 seconds and was able to 
recount the last five presidents in correct order.  Notably, 
a March 2007 treatment record noted the Veteran had memory 
problems as a consequence of taking his bladder medication.  

There is no evidence of impaired judgment.  The Veteran's 
judgment has been noted to be fair (September 2006, January 
2008, December 2008), average (September 2006), within normal 
limits (March 2006), and good (March 2006, April 2006, and 
July 2007).  

Likewise, the Veteran has not been shown to have impaired 
abstract thinking.  In March 2006, abstract reasoning was 
noted to be within normal limits. 

As to disturbances of motivation and mood, the Veteran has 
complained of a depressed mood throughout the appeal period 
(May 2006 and September 2006) and his family and friends have 
noted this mood as well.  He has been noted to display a 
dysphoric mood (March 2006, April 2006, May 2007, July 2007, 
and January 2008), dysthymic mood (September 2007 and March 
2008), and anxious (April 2006, January 2007, and March 
2007).  He has also been noted to be in a pleasant mood 
(August 2006).  Additionally, on examination in December 
2008, the Veteran reported feeling "fairly good," which he 
noted was unusual for him since on most days depression came 
and went depending on the weather which caused him pain.  He 
indicated that he had lost interest in hobbies and did not 
feel good because of pain and medications which made him feel 
groggy. 

With respect to difficulty in establishing and maintaining 
effective work and social relationships, the Veteran 
testified at his hearing that he did not care to be around 
anyone and while his wife looked after him, she left him 
alone.  The record shows that the Veteran has been married on 
several occasions, his third marriage lasting 22 years.  He 
also has a good relationship with three out of his four 
children, was in regular contact with them, and frequently 
saw them and his grandchildren.  Additionally, the Veteran 
reported having a friendly relationship with his ex-wife.  
See August 2006 treatment record and September 2006 VA 
examination report.  

The Board has also taken into consideration the various lay 
statements submitted by the Veteran's current wife, ex-wife, 
daughter, sister, and friend attesting to the Veteran's 
traits, including anger, temper, outburst, nervousness, 
isolating behavior, paranoia, and lack of many friends.  

The Board finds that the criteria for a 50 percent evaluation 
for service-connected adjustment disorder with depressed mood 
have not been met.  The Veteran was noted to have a flattened 
affect on one occasion and depressed mood.  While the 
Veteran, ex-wife, and friend have all indicated that the 
Veteran has memory impairment, he has not demonstrated such 
on evaluation.  In any case, depressed mood, weekly panic 
attacks, and mild memory loss are all contemplated in the 
current 30 percent rating criteria.  Furthermore, the Veteran 
has not demonstrated circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships as noted 
above.  See 38 C.F.R. § 4.130, Diagnostic Code 9440.

Additionally, the Veteran has been assigned GAF scores of 60 
(March 2006, April 2006, and July 2007, and January 2008), 64 
(September 2006), 65 (August 2006, November 2006, and 
December 2008).  Although a GAF score alone is not a basis 
for assigning a disability rating, GAF scores ranging between 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  See 38 
C.F.R. § 4.130 (incorporating by reference the VA's adoption 
of the DSM-IV for rating purposes).  Thus, these scores are 
consistent with findings such of mild symptoms and appear to 
be congruent with the assigned 30 percent disability rating.

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the Veteran's disability was more than 30 
percent disabling.  He is accordingly not entitled to receive 
a "staged" rating.  Fenderson, supra.

Finally, the Veteran has not been hospitalized for his 
disability.  Additionally, while he has indicated that his 
disability has prevented him from working, the December 2008 
VA examiner stated that the Veteran's disability would not 
prevent him from working.  The examiner stated that the 
Veteran might have some difficulty carrying on consistent 
employment in times of increased stress when his depression 
may be exacerbated, but in general and on a more daily basis, 
the disability would not prevent him from being employable.  
The examiner cited to the fact that the Veteran was able to 
consistently work even while dealing with the many issues 
pertaining to his depressive symptomatology and that he also 
attempted to continue working.  In any case, the existing 
schedular rating is already based upon the average impairment 
of earning capacity, and is intended to be considered from 
the point of view of the veteran working or seeking work.  A 
referral for consideration of an extraschedular rating is not 
warranted.  38 C.F.R. § 3.321 (b)(1).

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 30 percent for an adjustment 
disorder with depressed mood is denied.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran seeks a TDIU rating based on service-connected 
disabilities.  He is currently in receipt of service 
connection for adenocarcinoma of the prostate, evaluated as 
40 percent disabling and an adjustment disorder with 
depressed mood, evaluated as 30 percent disabling.  VA 
treatment records and examinations are in the claims folder; 
however, none of the evidence specifically addresses the 
issue of whether the Veteran is unemployable solely due to 
his service-connected disabilities.  For example, in noting 
diagnoses of prostate cancer, degenerative joint disease of 
the right knee, osteoarthritis of the lumbar spine, 
restriction of movement of the cervical spine with chronic 
pain, hypertension, and gastroesophageal reflux, the December 
2008 VA general examination report stated that the Veteran 
was unlikely to be successful in performing even sedentary or 
physical employment.  The December 2008 VA mental disorders 
examination report noted that the Veteran's adjustment 
disorder would not prevent him from engaging in employment.  
The Board notes that the Veteran completed one year of 
college and worked as a Chemical Plant Operator until March 
2006.  On remand, he should be afforded an examination to 
determine whether he is rendered unemployable due solely to 
his service-connected adenocarcinoma of the prostate and 
adjustment disorder.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination.  The claims 
folders should be made available to and 
reviewed by the examiner.  All appropriate 
tests and studies should be conducted.  
Thereafter, the examiner should opine as 
to whether, without regard to the 
Veteran's age or the impact of any 
nonservice-connected disabilities, there 
is a 50 percent probability or greater 
that his service-connected disabilities, 
either alone or in the aggregate, render 
him unable to secure or follow a 
substantially gainful occupation.  A 
complete rationale for any opinion 
expressed and conclusion reached should be 
set forth in a legible report.

2.  After completion of the foregoing, 
readjudicate the claim.  If the benefit 
sought remains denied, the Veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response before the 
claims files are returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. J. WELLS-GREEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


